Exhibit 10.3

SECOND AMENDMENT TO

CONDITIONAL SHARE PURCHASE AGREEMENT

This Second Amendment (this “Amendment”) is entered into by and between CareDx,
Inc. (the “Purchaser”) and Xenella Holding AB (the “Seller”) and amends that
certain Conditional Purchase Agreement, as amended (the “Agreement”) between the
Purchaser and the Seller relating to the sale by the Seller and the purchase by
the Purchaser of all of the Seller’s 11,174,755 shares in Allenex AB (the
“Company”) in connection with the Purchaser’s public offer to acquire all
outstanding shares in the Company announced by the Purchaser on 16 December
2015. Terms used but not defined herein shall have the meaning ascribed thereto
in the Agreement.

WHEREAS the Seller has agreed to extend the due date for the Contingent Cash
Component in consideration of the Purchaser agreeing to pay interest thereon.

The Parties have agreed as follows:

 

1. CONTINGENT CASH COMPONENT

 

1.1 Extension of due date

The Contingent Cash Component, together with interest accrued pursuant to
Section 1.2 below, shall become payable on July 1, 2017.

 

1.2 Interest

Interest shall accrue on the Contingent Cash Component from January 1, 2017 to
the date of payment thereof at an annual interest rate of ten (10) per cent,
calculated on the basis of a 360-day year consisting of twelve 30-day months and
compounded annually on June 30 of each year.

 

2. REPRESENTATIONS & WARRANTIES

 

2.1 Representations & Warranties of the Seller

The Seller represents and warrants to the Purchaser that:

 

  (a) the execution, delivery and performance of this Amendment has been duly
authorised by the Seller and constitutes a legal, valid, binding and enforceable
obligation of the Seller; and

 

  (b) the execution, delivery and performance of this Amendment by the Seller is
not contrary to the provisions of the articles of association and/or other
constitutional documents of the Seller and does not and will not result in any
breach of the terms of, or constitute a default under, any instrument or
agreement to which the Seller or any of its affiliates is a party or by which it
or any of its affiliates is bound.

 

Second Amendment Conditional Purchase Agreement

Xenella Holding AB

   



--------------------------------------------------------------------------------

2.2 Representations & Warranties of the Purchaser

The Purchaser represents and warrants to Seller that:

 

  (a) the execution, delivery and performance of this Amendment has been duly
authorised by the Purchaser and constitutes a legal, valid, binding and
enforceable obligation of the Purchaser; and

 

  (b) the execution, delivery and performance of this Amendment by the Purchaser
is not contrary to the provisions of the articles of association and/or other
constitutional documents of the Purchaser and does not and will not result in
any breach of the terms of, or constitute a default under, any instrument or
agreement to which the Purchaser or any of its affiliates is a party or by which
it or any of its affiliates is bound.

 

3. REQUIRED CONSENTS AND APPROVALS

The parties hereto acknowledge and agree that this Agreement is subject to the
written consent or approval of each of East West Bank (if required) and Danske
Bank A/S.

 

4. GOVERNING LAW; DISPUTE RESOLUTION

This Amendment, including the arbitration clause, shall be governed by and
construed in accordance with Swedish substantive law.

Any dispute arising out of or in connection with this Amendment shall be finally
settled by arbitration in accordance with the Arbitration Rules of the
Arbitration Institute of the Stockholm Chamber of Commerce. The arbitral
tribunal shall be composed of three arbitrators. The seat of arbitration shall
be Stockholm, Sweden. The language to be used in the arbitral proceedings shall
be English. The Parties undertake and agree that all arbitral proceedings
conducted with reference to this arbitration clause will be kept strictly
confidential. This confidentiality undertaking shall cover all information
disclosed in the course of such arbitral proceedings, as well as any decision or
award that is made or declared during the proceedings. Information covered by
this confidentiality undertaking may not, in any form, be disclosed other than
if and to the extent permitted by Section 5 of the Agreement.

 

5. EFFECTIVE DATE

The effective date of this Amendment is December 31, 2016.

 

 

[Signature page to follow]

 

Second Amendment Conditional Purchase Agreement

Xenella Holding AB

  2  



--------------------------------------------------------------------------------

This Amendment has been executed in two (2) original counterparts of which the
Parties have taken one each.

 

XENELLA HOLDING AB    CAREDX, INC.

/s/ Oscar Ahlgren

  

/s/ Peter Maag

By: Oscar Ahlgren    By: Peter Maag Date: January 11, 2017    Date: January 20,
2017 Place: Malmo    Place: Brisbane, California, USA

 

Second Amendment Conditional Purchase Agreement

Xenella Holding AB

  3  